FEDERATED FIXED INCOME SECURITIES, INC. 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 January 31, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED FIXED INCOME SECURITIES, INC. (the “Registrant”) Federated Strategic Income Fund (the “Fund”) Class A Shares Class B Shares Class C Shares Class F Shares Institutional Shares 1933 Act File No. 33-43472 1940 Act File No. 811-6447 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Fund hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated January 31, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Fund.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 56 on January 27, 2011. If you have any questions regarding this certification, please contact me at (412) 288-2614. Very truly yours, /s/ Andrew P. Cross Andrew P. Cross Assistant Secretary
